Citation Nr: 1015640	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-14 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Whether new and material evidence has been received to 
reopen a claim for a heart disorder.  

6.  Entitlement to an initial evaluation higher than 20 
percent for diabetes mellitus.  

7.  Entitlement to an increased rating for traumatic injury 
of the right ankle with chronic right shin pain, currently 
evaluated as 20 percent disabling.  

8.  Entitlement to an initial evaluation higher than 50 
percent prior to January 11, 2006, for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2005 and February 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issues of service connection for hypertension and a skin 
disorder, whether new and material evidence has been received 
to reopen a claim for a heart disorder, and increased rating 
for diabetes mellitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has normal hearing in his ears - so no loss 
in acuity and, therefore, no current disability or impairment 
involving his ears.

2.  The most probative medical and other evidence of record 
also indicates the Veteran's tinnitus is unrelated to his 
military service.

3.  The right ankle disability is manifested by pain, 
weakness, and limitation of motion without neurological 
deficits, atrophy, fixed deformities, or ankylosis; it is 
productive of not more than moderate functional loss.

4.  Prior to January 11, 2006, the Veteran's psychiatric 
disorder was manifested primarily by symptoms that included 
irritability, and anxiety, without more than moderate 
impairment in social functioning or industrial capability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability 
according to VA standards.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  The criteria for a rating in excess of 20 percent for 
traumatic injury of the right ankle with chronic right shin 
pain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5262, 5271 (2009).

4.  Prior to January 11, 2006, the criteria for an initial 
disability evaluation in excess of 50 percent for PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying these notice requirements 
of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2004 and October 2006, prior to initially 
adjudicating his claims in the April 2005 and February 2008 
decisions, respectively, which is the preferred sequence.  
Those letters informed him of the evidence required to 
substantiate his claims for service connection and apprised 
him of his and VA's respective responsibilities in obtaining 
the supporting evidence.  He also was advised of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and private medical records, 
including the report of a VA hearing examination in January 
2006 for an opinion concerning the etiology of his hearing 
loss and tinnitus - including specifically in terms of 
whether these conditions are attributable to his military 
service or, instead, more likely the result of other 
unrelated factors.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  

The examining audiologist did not review the claims file 
("c-file") prior to or during that examination for the 
pertinent medical and other history, including the status of 
the Veteran's hearing when he began serving on active duty in 
the military insofar as whether he had "pre-existing hearing 
loss at entrance into service."  However, she noted that a 
review of the Veteran's history was not necessary as the 
Veteran did not have a hearing loss disability as defined by 
the VA.  The report of that examination, when also 
considering the other evidence of record - including the 
Veteran's statements, contains the findings needed to 
properly adjudicate the Veteran's claims for hearing loss and 
tinnitus.  He was also provided VA examination for his right 
ankle disability in February 2007.  So another examination 
and/or further medical comment are not needed.  
38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

II.  General Statutes and Regulations Governing Claims for 
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be medical evidence of current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases ( such as organic diseases of the 
nervous system including sensorineural hearing loss) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent 
to service, shows the diseases were incurred in service.  
38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not 
shown, or legitimately questionable, then a showing of 
continuity of symptomatology following service is required to 
support the claim.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service, there is a required combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic.""  Id.  Further, 
evidence that relates a current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

A.  Service Connection for Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service 
connection may be granted for hearing loss, it must be of a 
particular level of severity.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, unfortunately, all of the relevant records in this case 
indicate the Veteran has (and always has had) normal hearing.  
Thus, he has no loss of acuity and, therefore, no consequent 
disability or impairment - much less to attribute to any 
excessive noise exposure, i.e., acoustic trauma, he may have 
experienced during his military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, 
to at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).

The Court has explained that a Veteran need not satisfy these 
threshold minimum requirements of 38 C.F.R. § 3.385 while in 
service, including at time of discharge, but that he must 
presently to have any ratable disability.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

Here, though, even accepting that the Veteran had normal 
hearing acuity when examined in July 1969 for enlistment into 
service, he also continues to have normal hearing - so still 
does not satisfy the threshold minimum requirements of 
§ 3.385.  That is to say, he does not have any current 
hearing loss disability involving either ear.  The results of 
his January 2006 VA examination indicate that the hearing is 
within normal limits.  The audiogram revealed pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
of 10, 5, 15, and 20, respectively in the right ear; and 15, 
20, 20, and 20, respectively, in the left ear.  And his 
speech recognition was 100 percent in the right ear, and 96 
percent in the left ear.  

So these results do not support the notion that the Veteran 
has current disability, that is, an impairment in earning 
capacity as the result of the claimed disease or injury as 
set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 

Proof of current disability is perhaps the most fundamental 
requirement of a claim for service connection because, as 
mentioned, without this minimum level of proof, there is no 
disability to causally relate to the Veteran's military 
service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of the application, not for past disability).  
See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(further clarifying that the requirement of current 
disability is satisfied when the claimant has the disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of the claim and that a claimant may 
be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  

This certainly is not the situation here, by all accounts.  
While the Veteran, even as layman, is competent to proclaim 
having experienced difficulty hearing during and since his 
military service, the fact that the VA examiner, has instead 
determined that he does not have any hearing loss in either 
ear is more credible and, thus, more probative of this 
determinative issue.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

For these reasons and bases, the preponderance of the 
evidence against the claim, so in turn the benefit of the 
doubt rule does not apply, and the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001).

B.  Service Connection for Tinnitus

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  Because of its inherently 
subjective nature, even a layman such as the Veteran is 
considered competent to report these observable 
manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  See also Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable 
of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

The question remains, however, whether his lay testimony is 
also credible.  In Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994), the Court stated that "the absence of corroboration 
in the service records, when there is nothing in the 
available records that is inconsistent with other evidence, 
does not relieve the BVA of its obligations to assess the 
credibility and probative value of the other evidence."  See, 
too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See, as well, Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Based on the relevant medical and lay evidence in the file, 
the Board finds that this evidence does not support the 
notion that the Veteran experiences tinnitus as a result of 
his military service.  At the January 2006 VA examination, he 
reported that he has experienced a high pitched ringing sound 
since the early 80's.  He added that it hinders his sleep and 
concentration.

Unfortunately, even resolving all reasonable doubt in his 
favor and assuming for the sake of argument that he does, 
there still is no credible indication this a consequence of 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The VA compensation examiner noted that the Veteran reported 
that his tinnitus began at least nine years after service.  
She added that because of the extended period of time 
subsequent to service discharge, before the onset of 
tinnitus, it was not as least as likely as not as caused by 
military service.  So there is no supporting medical nexus 
opinion to either confirm or otherwise verify the Veteran's 
lay allegation of this purported correlation.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993).  And absent this required supporting 
evidence, the preponderance of the evidence is unfavorable, 
in turn meaning the claim must be denied.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

III.  General Statutes and Regulations Governing Claims for 
Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's lay statements and testimony are considered 
competent evidence when describing his symptoms of disease or 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  But his lay statements and testimony regarding 
the severity of his symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  And the ultimate probative value 
of his lay testimony and statements is determined not just by 
his competency, but also his credibility to the extent his 
statements and testimony concerning this is consistent with 
this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

A..  Increased Rating for Right Ankle Disability

A review of the Veteran's medical history shows that based on 
the Veteran's report of a shrapnel wound to the right ankle 
and VA examination showing evidence of limited motion, 
service connection was granted for traumatic injury, right 
ankle with chronic right shin pain.  The RO assigned a 20 
percent rating under Diagnostic Code 5262.  

Impairment of the tibia and fibula of either leg warrants a 
10 percent evaluation when the disability results in malunion 
with slight knee or ankle disability.  A 20 percent 
evaluation requires that the malunion produce moderate knee 
or ankle disability.  A 30 percent evaluation requires that 
the malunion produce marked knee or ankle disability.  
38 C.F.R. § 4.71a, Code 5262.  

Further, a rating greater than the 20 percent rating now 
assigned is warranted for ankylosis of the ankle (Diagnostic 
Code 5270); however, this is not applicable as the evidence 
does not show ankylosis of the ankle.  

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Considering Diagnostic Code 5010 (arthritis), 5262 
(impairment of the tibia and fibula) and 5271 (limited motion 
of the ankle), it is noted that a February 2007 VA X-ray 
report shows an assessment of degenerative changes of the 
right ankle.  However, the Veteran is rated at 20 percent 
which is the highest rating under limitation of ankle motion 
under Diagnostic Code 5271.  

Besides limitation of motion, the current evidence shows that 
the Veteran's primary problem is weakness and pain in the 
right ankle.  The February 2005 VA examination report showed 
that the Veteran complained of pain, weakness, and swelling 
in the lower extremity.  He indicated that he required the 
use of a cane for support.  On examination, there was a small 
circular scar noted over the medial aspect of the right 
ankle.  Dorsiflexion was absent.  Plantar flexion was from 0 
to 10.    

A VA examination was conducted in February 2007.  The Veteran 
reported increasing pain in the right ankle.  He was 
prescribed medication, Ultram, but it provided little relief.  
He indicated that he had to wear an ankle brace if prolonged 
standing was required.  On examination, it was noted that he 
had an antalgic gait and he walked with a cane.  Dorsiflexion 
was 0 to 10 degrees, at which point his pain began.  Plantar 
flexion was 0 to 35 degrees.  However, the remainder of the 
examination showed no significant pathology.  

Although the Veteran is competent to report pain in his 
ankle, these complaints of pain do not exceed the criteria 
for the current 20 percent ratings.  He has not identified 
instability or any functional limitation that would warrant a 
higher rating under the applicable rating criteria.  The 
record does not show that the Veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his right ankle disability.  At the most recent VA 
examination, there was no evidence of joint swelling, 
redness, tenderness or inflammation.  Although the Veteran 
reported that he experienced swelling, the medical evidence 
does not confirm this.  The record does not reflect that the 
Veteran has alleged or shown evidence of deformity or atrophy 
of disuse as a result of his right ankle disability.  While 
the Veteran has reported significant residuals, examination 
has not revealed edema, swelling, acute heat or other 
physical findings indicative of significant residuals.  

In summary, the Veteran is currently entitled to a 20 percent 
rating for his right ankle, however, the recorded complaints 
of pain do not equate to marked functional impairment of the 
ankle as contemplated under Code 5262.  

B.  Increased Evaluation for PTSD Prior to January 11, 2006

Service connection was granted for PTSD in an April 2005 
rating action.  A 10 percent evaluation was initially 
assigned, effective from September 27, 2004.  In a December 
2005 rating action, the RO increased the rating to 50 percent 
disabling, effective from September 27, 2004.  In November 
2006, the RO increased the disability rating to 100 percent 
effective, from January 11, 2006.  

Even though the RO increased the schedular rating for the 
Veteran's PTSD during the appeal, the issue of entitlement to 
a higher rating remained on appeal, as the Veteran has not 
indicated his desire to withdraw this issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Moreover, as the Veteran was 
granted the highest rating, effective in January 2006, the 
Board will only review whether a higher rating was warranted 
prior to this date.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A review of the record does not show that the Veteran's 
psychiatric manifestations approximated an evaluation higher 
than 50 percent during this time period.  The evidence 
consists of VA examination conducted in February 2005 and VA 
outpatient records that date from 2004 through 2005.  In 
regard to industrial impairment, the record indicates that at 
that time, he was retired.  He reported that he was employed 
as a physical education coach and reading tutor for the 
previous 28 years.  He did not indicate significant problems 
at his former place of employment.  

In considering his social impairment, this report shows that 
he had been married for 23 years.  He denied any drug or 
alcohol use.  He acknowledged that he was socially isolated.  
The Veteran also complained of symptoms that included 
intrusive memories of Vietnam, hypervigilance, insomnia, low 
energy, flashbacks of Vietnam, increased heart rate, 
irritability, exaggerated startle response, and anhedonia.  

While the Veteran showed some difficulties in maintaining 
social relationships, on the mental examination, the Veteran 
in describing his symptoms did not indicate significant 
problems involving self-care.  On examination his appearance, 
hygiene, and grooming were considered good.  He did not 
indicate problems involving routine behavior or conversation.  
There was no indication of neglect of personal hygiene.  
Although he reported increased irritability, it was not shown 
that he had problems with impaired impulse control, evidenced 
by unprovoked irritability with periods of violence.  
Further, there was no reported evidence of near continuous 
panic or depression that affected his ability to function 
independently.  

Furthermore, he appeared able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examination, rather than disoriented.  There were no reported 
obsessional rituals.  There was no reported confusion or 
gross impairment in memory.  Hallucinations were not 
complained of and delusional material was not elicited.  On 
examination, there was no sign of psychosis, homicidal 
ideation, or suicidal ideation.  The VA examiner assigned a 
GAF score of 60.  The GAF score seems consistent with the 
impairment and symptoms reported.  This would appear to fit 
the criteria for a 50 percent rating.  While the VA 
outpatient records showed that his scores ranged from 50 to 
70, for the most part his scores were between 55-60.  Still 
further, a 50 percent evaluation takes into consideration 
increased symptoms during periods of significant stress.

In summary, the 50 percent evaluation recognizes that PTSD 
was manifested by significant occupational and social 
impairment.  However, the preponderance of the evidence 
explicitly reveals that a 50 percent disability evaluation is 
in order for the Veteran's PTSD during this time period.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt; as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).



IV.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence 
that the Veteran's PTSD or right ankle disability markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by the schedular rating.  See 38 C.F.R. § 
4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  

The employment records do not show he retired from his last 
job because of either his PTSD or his right ankle 
disabilities, rather because of other unrelated factors.  
And the Board has since granted a 100 percent evaluation for 
his PTSD.  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, suggesting he is not adequately compensated 
for his service connected disabilities by the regular rating 
schedule.  His evaluation and treatment for his conditions 
have been primarily, if not exclusively, on an outpatient 
basis, not as an inpatient.  So a referral to the Under 
Secretary for Benefits or the Director of VA Compensation and 
Pension Service for extra-schedular consideration is 
unwarranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus also is denied.

Entitlement to an increased rating for traumatic injury, 
right ankle with chronic right shin pain in excess of 20 
percent is denied.

Entitlement to an initial disability rating in excess of 50 
percent prior to January 11, 2006, for PTSD is denied.


REMAND

The Veteran contends that service connection is warranted for 
hypertension, a heart disability, and a skin disorder.  He 
also maintains that a higher evaluation is warranted for 
diabetes mellitus.  Additional development is needed prior to 
further disposition of the claims.

In regards to his skin disorder, the Veteran was treated for 
variously diagnosed skin disorders during service in October 
1970, which included cellulitis and fungal infections.  A VA 
examination was conducted in February 2005.  The VA examiner 
only noted hyperpigmented macules over the legs and a 
decrease in hair over the posterior aspects of the feet.  
However, the examiner failed to diagnose a skin disorder.  
Recent VA outpatient records show that the Veteran was 
treated for rash on his buttocks, Candida intertrigo.  

It is unclear whether the Veteran's Candida intertrigo is in 
fact related to the fungal infection found in various regions 
of his body during service.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for a skin disorder, it is necessary to have a medical 
opinion based upon a thorough review of the record that 
clarifies the question of whether the Veteran's current 
Candida intertrigo or any other diagnosed skin disorder is 
related to service.  The Board thus finds that an examination 
and opinion clarifying the etiology of the Veteran's skin 
disorder is necessary in order to fairly decide the merits of 
the Veteran's claim.

Regarding the hypertension, VA examination was conducted in 
February 2006 to determine whether hypertension was related 
to his service connected diabetes mellitus.  While the VA 
examiner indicated that the Veteran's hypertension was not 
caused by his service connected diabetes mellitus, the 
examiner did not comment on whether the Veteran's diabetes 
mellitus aggravated his hypertension.  Therefore additional 
opinion is needed.   

Under section 5103A, the Secretary is obligated, in 
appropriate cases, to conduct a thorough and contemporaneous 
medical examination or obtain a medical opinion. 38 U.S.C. § 
5103A(d)(2); McLendon v. Nicholson, 20 Vet.App.79, 81 (2006); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). "[O]nce the 
Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

As noted, the Veteran also claims that the currently assigned 
20 percent rating for diabetes mellitus does not adequately 
reflect the severity of the disorder.  The Veteran has not 
undergone VA examination for diabetes mellitus since 2006.  A 
new examination is required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As the issue of service connection for hypertension is 
intertwined with the issue of whether new and material 
evidence has been received to reopen a claim for a heart 
disorder, that issue will be held in abeyance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his hypertension, 
heart disorder, skin disorder, and the 
service-connected diabetes mellitus.  If 
information is provided in sufficient 
detail, the RO/AMC should make 
arrangements to obtain all the records of 
the treatment afforded to the Veteran from 
all the sources listed by him that are not 
already on file.  All information obtained 
should be made part of the file.

2.  After all medical records have been 
obtained, schedule the Veteran for a VA 
examination to determine whether there is 
any etiological relationship between his 
diagnosed Candida intertrigo (and/or any 
other diagnosed skin disorder) and 
military service.  The examiner should 
provide an opinion and specifically state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any skin disorder is etiologically related 
to military service.  The rationale for 
all opinions expressed must be provided.  
The Veteran's claims folder should be made 
available to the examiner for a complete 
study of the case.  

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of diabetes mellitus.  
The examiner should review the claims 
folder prior to the examination.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  All 
complications of diabetes mellitus should 
be noted.  The examiner should record his 
insulin usage, if any, and if other 
hypoglycemic agents are used.  The 
examiner should also describe in detail 
the incidence and frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions, and the measures taken for 
their prevention; and the type and 
frequency of treatment required for his 
diabetes.  Finally, the examiner should 
describe in detail the effect, if any, the 
diabetes mellitus has on the Veteran's 
social and industrial activities (e.g., 
whether the diabetes requires avoidance of 
strenuous occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication; 
whether restricted diet is required; and 
whether there is progressive loss of 
weight and strength, and if so, the extent 
and severity thereof.  

4.  The RO/AMC should make arrangements 
with the Birmingham, Alabama, VA medical 
facility for the Veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA examination in February 
2006 (or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  The Veteran's 
complete claims folder must be made 
available to the examiner.  In an 
addendum, the examiner should provide 
opinion as to whether his hypertension is 
aggravated by the service-connected 
diabetes mellitus.  See Allen v. Brown, 7 
Vet. App. 430 (1995).  A complete rational 
for any opinion expressed should be 
included in the report.  If the reviewer 
deems re-examination necessary, this 
should be done.

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


